                     Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 1 of 6 PageID #: 88883
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
JSDQ Mesh Technologies LLC                                                                                  eero LLC

    (b) County of Residence of First Listed Plaintiff             Lake                                        County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
George Pazuniak, O’KELLY & ERNST, LLC
824 N Market St, Ste 1001A, Wilmington, DE 19801
Phone: (302) 478-4230, Email: gp@del-iplaw.com

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                            PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1        Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2    Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3    Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158           ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                  ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                        3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                   ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                 ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                  ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                      ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated        ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application        ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                         Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                 ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)            ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))                Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI              ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                              ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                      ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                     Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff       ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)              ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                   Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                      Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                        ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                           State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                       Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           35 U.S.C. § 271
VI. CAUSE OF ACTION Brief description of cause:
                                           Patent Infringement
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                             CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE See attached sheet                                                                          DOCKET NUMBER               See attached sheet
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/06/2020                                                              /s/ George Pazuniak                       (302) 478-4230                       gp@del-iplaw.com
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE
Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 2 of 6 PageID #: 88884




        SEPARATE SHEET ATTACHMENT TO JS 44 CIVIL COVER SHEET
           FOR CASES FILED BY JSDQ MESH TECHNOLOGIES LLC

PENDING:

33.   JSDQ Mesh               US District Court 1:20-cv-00476   Maryellen     Pending
      Technologies LLC v.     for the District of               Noreika
      Datto, Inc.             Delaware
34.   JSDQ Mesh              US District Court 1:20-cv-02854    Virginia M.   Pending
      Technologies LLC v.    for the Northern                   Kendall
      Cambium Networks, Inc. District of Illinois
35.   JSDQ Mesh               US District Court 3:20-cv-03789   William       Pending
      Technologies LLC v.     for the Northern                  Alsup
      Advantech Corporation   District of
                              California

CLOSED:

1.    JSDQ Mesh               US District Court 1:12-cv-00847 Gregory M.      Closed
      Technologies LLC v.     for the District of             Sleet
      Belair Networks Inc.;   Delaware
      Belair Networks, Corp.;
      Ericsson Inc.; Ericsson
      Holding II Inc.;
      Telefonaktiebolaget LM
      Ericsson; and Ericsson
      Canada Inc
2.    JSDQ Mesh              US District Court 1:12-cv-01220 Gregory M.       Closed
      Technologies LLC v.    for the District of             Sleet
      Tropos Networks, Inc.; Delaware
      ABB Inc.; ABB
      Holdings Inc.; and ABB
      Ltd
3.    JSDQ Mesh               US District Court 1:13-cv-00154 Gregory M.      Closed
      Technologies LLC v.     for the District of             Sleet
      Mesh Dynamics Inc.      Delaware
4.    JSDQ Mesh               US District Court 1:13-cv-00309 Gregory M.      Closed
      Technologies LLC v.     for the District of             Sleet
      Ruckus Wireless Inc.    Delaware
5.    JSDQ Mesh               US District Court 1:13-cv-01676 Gregory M.      Closed
      Technologies LLC v.     for the District of             Sleet
      Aruba Networks Inc.     Delaware




                                           1
Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 3 of 6 PageID #: 88885




6.    JSDQ Mesh               US District Court 1:14-cv-00408 Gregory M.   Closed
      Technologies LLC v.     for the District of             Sleet
      AT&T Inc.; and          Delaware
      Wayport LLC d/b/a
      AT&T Wi-Fi Services
7.    JSDQ Mesh               US District Court 1:14-cv-00409 Gregory M.   Closed
      Technologies LLC v.     for the District of             Sleet
      Bright House Networks   Delaware
      LLC
8.    JSDQ Mesh               US District Court 1:14-cv-00410 Gregory M.   Closed
      Technologies LLC v.     for the District of             Sleet
      Cablevision Systems     Delaware
      Corporation
9.    JSDQ Mesh               US District Court 1:14-cv-00411 Gregory M.   Closed
      Technologies LLC v.     for the District of             Sleet
      Comcast Corporation;    Delaware
      and Comcast Cable
      Communications LLC
10.   JSDQ Mesh              US District Court 1:14-cv-00412 Gregory M.    Closed
      Technologies LLC v.    for the District of             Sleet
      Time Warner Cable Inc. Delaware
11.   JSDQ Mesh              US District Court 1:14-cv-01338 Gregory M.    Closed
      Technologies LLC v.    for the District of             Sleet
      Peabody Bear Run       Delaware
      Mining, LLC; El
      Segundo Coal Company,
      LLC; Pec Equipment
      Company, LLC;
      Peabody Twentymile
      Mining, LLC; Peabody
      Midwest Mining, LLC;
      Peabody Powder River
      Mining, LLC; Peabody
      Western Coal Company;
      Peabody Caballo
      Mining, LLC; Peabody
      Natural Resources
      Company; Peabody Sage
      Creek Mining, LLC; and
      West Roundup
      Resources, LLC




                                          2
Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 4 of 6 PageID #: 88886




12.   JSDQ Mesh                 US District Court 1:14-cv-01341 Gregory M.   Closed
      Technologies LLC v.       for the District of             Sleet
      Rio Tinto Americas,       Delaware
      Inc.; and Kennecott
      Holdings Corporation
13.   JSDQ Mesh                 US District Court 1:14-cv-01404 Gregory M.   Closed
      Technologies LLC v.       for the District of             Sleet
      Feld Entertainment Inc.   Delaware
14.   JSDQ Mesh              US District Court 1:14-cv-01405 Gregory M.      Closed
      Technologies LLC v.    for the District of             Sleet
      Lazy Days’ R.V. Center Delaware
      Inc.
15.   JSDQ Mesh             US District Court 1:14-cv-01406 Gregory M.       Closed
      Technologies LLC v.   for the District of             Sleet
      Newfield Exploration  Delaware
      Company; and Newfield
      Exploration Mid-
      Continent Inc.
16.   JSDQ Mesh                US District Court 1:14-cv-01407 Gregory M.    Closed
      Technologies LLC v       for the District of             Sleet
      North American Coal      Delaware
      Corporation; and Falkirk
      Mining Company
17.   JSDQ Mesh                 US District Court 6:14-cv-01878 Paul G.      Closed
      Technologies LLC v.       for the Middle                  Byron
      International Speedway    District of Florida
      Corporation
18.   JSDQ Mesh                 US District Court 3:15-cv-00582 Ed Kinkeade Closed
      Technologies LLC v.       for the Northern
      Sine Networks LLC         District of Texas
19.   JSDQ Mesh                 US District Court 3:15-cv-00168 Henry T.     Closed
      Technologies LLC v.       for the Southern                Wingate
      Ergon, Inc.; and Ergon    District of
      Refining, Inc.            Mississippi
20.   JSDQ Mesh                 US District Court 1:15-cv-00339 Gregory M.   Closed
      Technologies LLC v.       for the District of             Sleet
      Firetide Inc.; and FMC    Delaware
      Corporation




                                             3
Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 5 of 6 PageID #: 88887




21.   JSDQ Mesh                US District Court 1:15-cv-00527 Gregory M.     Closed
      Technologies LLC v.      for the District of             Sleet
      Aerohive Networks, Inc.; Delaware
      and Sunbelt Beverage
      Company, LLC
22.   JSDQ Mesh               US District Court 1:15-cv-00805 Gregory M.      Closed
      Technologies LLC v.     for the District of             Sleet
      Silver Spring Networks, Delaware
      Inc.; and Pepco
      Holdings, Inc.
23.   JSDQ Mesh                  US District Court 1:15-cv-00911 Gregory M.   Closed
      Technologies LLC v.        for the District of             Sleet
      Leviton Manufacturing      Delaware
      Co. Inc.; and Obvious,
      LLC
24.   JSDQ Mesh                  US District Court 1:15-cv-01195 Gregory M.   Closed
      Technologies LLC v.        for the District of             Sleet
      Digi International Inc.;   Delaware
      and Firebreak Canada
      Corp.
25.   JSDQ Mesh              US District Court 8:16-cv-00261 James S.         Closed
      Technologies LLC v.    for the Middle                  Moody, Jr.
      TECO Energy, Inc.; and District of Florida
      Tampa Electric
      Company
26.   JSDQ Mesh                  US District Court 1:16-cv-00212 Gregory M.   Closed
      Technologies LLC v.        for the District of             Sleet
      Fluidmesh Networks,        Delaware
      LLC (f/k/a Fluidmesh
      Networks, Inc.)
27.   JSDQ Mesh                US District Court 1:16-cv-00321 Gregory M.     Closed
      Technologies LLC v.      for the District of             Sleet
      Kourt Security Partners, Delaware
      LLC d/b/a Select
      Security; and Security
      Partners, LLC
28.   JSDQ Mesh                  US District Court 1:16-cv-09860 Robert M.    Closed
      Technologies LLC v. S      for the Northern                Dow, Jr.
      & C Electric Company       District of Illinois




                                             4
Case 1:99-mc-09999 Document 884-2 Filed 08/06/20 Page 6 of 6 PageID #: 88888




29.   JSDQ Mesh               US District Court 1:17-cv-00505 Maryellen   Closed
      Technologies LLC v.     for the District of             Noreika
      Ultra Electronics       Delaware
      Defense, Inc.; and 3e
      Technologies
      International, Inc.
30.   JSDQ Mesh             US District Court 1:17-cv-00924 Gregory M.    Closed
      Technologies LLC v.   for the District of             Sleet
      Cooper Bussmann, LLC; Delaware
      Cooper Power Systems,
      LLC; and Eaton
      Corporation
31.   JSDQ Mesh               US District Court 1:18-cv-01929 Maryellen   Closed
      Technologies LLC v.     for the District of             Noreika
      General Dynamics        Delaware
      Mission Systems, Inc.
32.   JSDQ Mesh               US District Court 2:20-cv-00086 Robert G.   Closed
      Technologies LLC v.     for the Eastern   (3:20-cv-     Doumar
      Nexgrid, LLC            District of       00113)
                              Virginia




                                          5
